NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0177n.06

                                           No. 13-5808

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                      FILED
                                                                                Mar 05, 2014
EMMA HILL,                                             )                    DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )
                                                       )     ON APPEAL FROM THE UNITED
v.                                                     )     STATES DISTRICT COURT FOR
                                                       )     THE EASTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                       )     KENTUCKY
                                                       )
       Defendant-Appellee.                             )


        BEFORE:       BATCHELDER, Chief Judge; McKEAGUE, Circuit Judge; OLIVER,
District Judge.*


       PER CURIAM. Emma Hill appeals the district court’s judgment affirming the denial of

her application for supplemental security income benefits.

       In 2009, Hill filed an application for supplemental security income benefits, alleging that

she became disabled on March 3, 1996. After the Social Security Administration denied the

application, Hill requested a hearing before an administrative law judge (ALJ). The ALJ denied

Hill relief, and the Appeals Council declined to review the case. The district court affirmed the

denial of Hill’s application.

       On appeal, Hill argues that, in determining her residual functional capacity (RFC), the

ALJ erred by failing to incorporate more restrictive limitations on her ability to sit, stand, and

walk on the basis of her disabling back pain. Hill also argues that the ALJ erred by failing to

include the additional limitations in his hypothetical questions to the vocational expert and that,

*
        The Honorable Solomon Oliver, Jr., Chief United States District Judge for the Northern
District of Ohio, sitting by designation.
No. 13-5808
Hill v. Comm’r of Soc. Sec.

as a result, the ALJ could not properly rely on the expert’s opinion that Hill could perform light

work as a maid.

       “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is

met if a reasonable mind might accept the relevant evidence as adequate to support a

conclusion.” Id. at 406 (internal quotation marks omitted). “We give de novo review to the

district court’s conclusions on each issue.” Id.

       When evaluating subjective complaints of disabling pain, we first determine “whether

there is objective medical evidence of an underlying medical condition.” Buxton v. Halter,

246 F.3d 762, 773 (6th Cir. 2001). If there is, we then determine whether objective medical

evidence confirms the severity of the alleged pain or whether the medical condition is of such

severity that it can reasonably be expected to produce the alleged disabling pain. Id.

       The ALJ’s RFC determination was supported by substantial evidence. Although Hill’s

treatment records demonstrated that she had degenerative changes to her spine, the records did

not reflect that her spinal problems had a significant impact on her strength or range of motion,

and there was no objective medical evidence that corroborated Hill’s claims of disabling pain.

Further, none of Hill’s treating physicians concluded that her condition would cause disabling

pain or otherwise result in significant functional limitations, and Dr. Alex Guerrero, a consulting

physician, concluded that Hill was not significantly limited in her ability to sit, stand, and walk.

       Because the ALJ’s RFC determination was supported by substantial evidence, Hill has

not demonstrated that the ALJ failed to ask proper hypothetical questions to the vocational expert




                                                   -2-
No. 13-5808
Hill v. Comm’r of Soc. Sec.

or that the ALJ erred by relying on the expert’s opinion that Hill could perform light work as a

maid.

        Accordingly, we affirm the district court’s judgment.




                                               -3-